Exhibit 10.1

 

[g10061kai001.jpg]

6350 S 3000 E

Salt Lake City, UT 84121

 

Mr. Stephen Chesnut

3936 Blustery Way

Marietta. Georgia 30066

Email: schesnut@bellsouth.net

 

Dear Steve,

 

I am pleased to offer you the position of Senior Vice President, Finance
(principal financial officer) with Overstock.com, conditioned upon our
satisfaction with the results of a background check.  Overstock.com will secure
its future success by continuing to attract talented and dedicated employees
such as you.

 

The following is a summary of the terms of our employment offer:

 

Start Date: January 5, 2009

Employment Status: Full-Time, Exempt

Compensation: $200,000 per year

One-Time Signing Bonus: $30,000 (to be paid within 10 days of the beginning
employment). Full amount must be returned to Overstock.com if you choose to
leave or are terminated for cause before completing six months of employment.

Performance Bonus: Participation in 2009 bonus plan based on performance.

Paid Time Off: 15 days per year accrued at 5 hours per pay period (with an
additional and immediate 5 days in 2009 to be use for relocation activities).

Restricted Stock Unit Grant: At least 10,000 shares pending board approval and
with standard three-year vesting and other terms.

Relocation: Direct payment to relocation companies of up to $20,000 in
reimbursable relocation costs — to be used within nine months of first day of
employment.  You must reimburse Overstock.com the full amount if you choose to
leave or are terminated for cause before completing nine months of employment.

COBRA Reimbursement: Up to $1,000 per month for one month.

Report to: Jonathan Johnson

 

You will also be eligible to receive the following benefits effective the first
of the month following your first full month of employment.

 

Medical

Dependent Care Reimbursement Account

Dental with Orthodontia

Health Care Reimbursement Account

Vision

Pre-Paid Legal

Supplemental Life

Life Insurance

Supplemental Disability, Accident/Sickness, Cancer

 

You will be eligible to participate in the Overstock.com 401(k) plan beginning
the first of the quarter following 6 months of service. This plan matches 50% of
your pre-tax contributions up to 6% of your salary.

 

Overstock.com is an at-will employer. Nothing in this offer shall limit the
right of Overstock.com or yourself to terminate the employment relationship.

 

Please sign below and return this document via fax to 801-947-3144, signifying
acceptance of this offer. If you have any questions, please feel free to contact
me at 801-947-3114.  I look forward to working with you.

 

Sincerely,

I accept the above terms of employment.

 

 

 

 

Jonathan E. Johnson III

Stephen Chesnut

December     , 2008

President

 

 

 

CONFIDENTIAL – PROPERTY OF OVERSTOCK.COM: the existence and terms of this letter
and all related communications are confidential and intended only for your
personal and family consideration.

 

--------------------------------------------------------------------------------